DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 02/18/2021.
        Claims 1, 4, 13 and 16 have been amended.

        Claims 2-3 and 14-15 have been canceled.
       
        Claims 5-12 and 17-20 have been remained.
        Claims 1, 4-13 and 16-20 are currently pending in the application.
                                               Specification Objection
2.   The title has been amended on 02/18//2021 and the specification objection filed on 01/12/2021 has been withdrawn.
                            Examiner’s Statement of Reasons for Allowance
3.     Claims 1, 4-13 and 16-20 are allowed.
4.     The following is an examiner’s statement of reasons or allowance
         Claims 1, 4-13 and 16-20 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 01/12/2021. 
                                                            Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHUC T DANG/Primary Examiner, Art Unit 2892